Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 5/4/2020.  Claims 1-20 are currently pending within this application.

Foreign Priority
2.	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C 119(a-d) based on KR 10-2019-0157051, filed on 11/29/2019.

Claim Rejections – 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim Rejections – 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 1-3, 5, 11-13, 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (US PGPub 2020/0175279) [hereafter Chen].

5.	As to claim 1, Chen discloses an apparatus for object recognition (object recognition system as shown in Figure 1), the apparatus comprising a receiver (image capturing device 110) configured to receive a plurality of image frames (frames F as shown in Figure 3); and one or more processors (processing module 130) configured to perform image recognition on the received plurality of image frames using an object recognition algorithm (CNN deep learning image recognition module), determine that an object recognition result for a first image (i-th image frame) frame of the received plurality of image frames includes a predetermined error condition (not corresponding to the same object or recognition confidence level/recognition probability at a specific level/threshold), where a target object (person or object as shown in Figure 7 located at 

6.	As to claim 2, Chen discloses one or more processors are further configured to determine that the object recognition result for the first image frame includes the predetermined error condition based on: an object not being recognized in the first image frame;  a type of object recognized in the first image frame being different from a type of object recognized in each of the image frames received a predetermined time before or after the first image frame;  or an object recognition reliability of the target object recognized in the first image frame being less than a predetermined reference value (Paragraphs 0033-0038). 

7.	As to claim 3, Chen discloses the object recognition algorithm includes a neural network model which is trained to recognize objects in images (Paragraphs 0029, 0031).

8.	As to claim 5, Chen discloses the second image frame is included in a subset of the received plurality of images (as shown in Figure 3), where the target object is 

9.	As to claims 11-13 and 15, the Chen reference discloses all claimed subject matter as stated with respect to the above comments/citations of claims 1-3 and 5.

Claim Rejections – 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 9 and 19 are rejected under 35 U.S.C 103 as being unpatentable by Chen (US PGPub 2020/0175279) [hereafter Chen] in view of The Examiner’s Official Notice.

12.	As to claims 9 and 19, it is noted that Chen discloses all claimed subject matter of claims 1 and 11, as explained above, but fails to particularly disclose storing the generated data set in a/the memory and update the object recognition algorithm based on the generated data set.  Official notice is taken that updating a CNN performing 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include storing the generated data set in a/the memory and update the object recognition algorithm based on the generated data set with the apparatus and operational method of Chen in order to yield predictable results of tuning/improving the recognition operations of the CNN based on the input image data and the resulting recognition output data.

Claims
13.	Claims 4, 6-8, 10, 14, 16-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571)270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664